Citation Nr: 0947941	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to higher initial evaluations for headache, 
as residual of head injury, rated noncompensably disabling 
from August 31, 2004, through April 5, 2007, and 30 percent 
disabling beginning effective April 6, 2007.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in pertinent part granting service connection 
for headache, as residual of head injury, at a noncompensable 
level; and denying service connection for bilateral hearing 
loss.  By an April 2007 decision the RO granted an increased 
evaluation, to 30 percent disability, for headache, effective 
from April 6, 2007.

The Board has here recharacterized the issue of entitlement 
to higher initial evaluations for headache, residual of head 
injury.  The RO, in a March 2009 Supplemental Statement of 
the Case (SSOC) previously listed issues of "Evaluation of 
service connected [headache disorder]" and "Entitlement to 
an earlier effective date for the assigned 30 percent 
evaluation for [headache disorder]."  However, because the 
Veteran has appealed the initial rating assigned with the 
grant of service connection for his headache disorder, the 
disability evaluation to be assigned over the entire initial 
rating period, beginning from the August 31, 2004, date of 
service connection for that disorder, is at issue, to include 
consideration of any staged ratings implicated by the 
evidentiary record.  Fenderson v. West, 12 Vet. App 119 
(1999).  Thus, while the Veteran is presently assigned two 
ratings for his headache disorder over necessarily 
consecutive intervals within the initial rating period (that 
period lasting from the effective date of grant of service 
connection until completion of the appeal of the initial 
rating), the Board's review of rating entitlement for the 
headache disorder over the initial rating period encompasses 
any ratings to which the Veteran is entitled over both these 
intervals.  

The issue of entitlement to higher initial ratings for the 
headache disorder is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  A preponderance of the competent and probative evidence 
of record is against findings that a hearing loss disability 
developed in service, was aggravated in service, or is 
otherwise causally related to service.  

2.  Sensorineural hearing loss was not manifested to a 
disabling degree within the Veteran's first post-service 
year.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the claim 
for service connection for bilateral hearing loss.  
The RO issued a VCAA letter in August 2004, prior to the 
appealed September 2005 rating action, providing the Veteran 
with adequate notice of the notice and duty-to-assist 
provisions of the VCAA, and informing him of the information 
and evidence necessary to substantiate his claim for service 
connection for bilateral hearing loss, including on direct 
and presumptive bases.  Also by that letter, he was told that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO did not provide appropriate notice of 
the additional information as required by Dingess prior to 
the most recent readjudication of the claim by a SSOC in 
March 2009.  However, this failure is in this case moot and 
harmless because the claim for service connection for 
bilateral hearing loss is herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
treatment after service, in support of the claim.  They 
further requested any medical records, lay statements, or 
other evidence which might serve to corroborate the Veteran's 
assertion that his hearing loss was due to service.  Service 
and VA treatment records were obtained and associated with 
the claims file.  Private records from Texoma Medical Center 
were also requested pursuant to the Veteran's authorization, 
but a signed affidavit informed that no records of the 
Veteran were held at that facility.  The Veteran did not 
indicate the existence of additional pertinent evidence that 
has not been requested or obtained.  

All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded 
a VA audiology examination for compensation purposes in 
August 2005 addressing his claim for service connection for 
bilateral hearing loss, and that audiology examiner then 
provided appropriate opinions addressing medical issues 
underlying the Veteran's claim.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A] medical opinion . . . must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").  As discussed in the 
reasons and bases portion of this decision, below, the 
examiner satisfactorily drew conclusions regarding possible 
etiology of the claimed bilateral hearing loss including as 
related to service, and discussed the evidence and reasoning 
supporting those conclusions.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Also as discussed herein, the August 2005 VA examiner did 
indeed review the evidentiary record and provided opinions 
responsive to questions presented by the claim for service 
connection for bilateral hearing loss.  The Board finds that 
a more contemporaneous examination than the August 2005 
examination is not required in this case, because the medical 
evidence presented was sufficient for the examiner to draw 
medical conclusions of etiology, without any indication from 
the record (including more recent treatment records for other 
conditions) that a more recent examination could conceivable 
result in a different opinion.  Rather, no further evidence 
has changed to any relevant degree the evidence upon which 
the examiner based his opinions.  There is thus no reasonable 
possibility that a more recent examination could result in an 
alternate conclusion by that examiner than that reached in 
August 2005.  

The Board finds that the examination in August 2005, taken 
together with the balance of the evidence of record, present 
sufficient competent medical evidence for the Board's 
adjudication of the claim for service connection for 
bilateral hearing loss on the merits.  38 C.F.R. 
§ 3.159(c)(4); McLendon.  Specifically, as discussed further 
infra, the examiner adequately ascertained that the Veteran 
does not presently have a hearing loss disorder associated 
with past trauma in service, and otherwise ascertained that 
the weight of the evidence was against a causal link between 
noise exposure, including combat noise exposure, in service, 
and current hearing loss. The weight of the evidence being 
against a causal nexus to service, against aggravation of 
hearing loss in service, and against hearing loss otherwise 
originating in service or being present to a disabling degree 
within the first post-service year, are together sufficient 
to deny the claim based on any theories of entitlement 
presented or herein considered.  38 C.F.R. §§ 3.303, 
3.304(b), 3.307, 3.309.  

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice in this case.  See Shinseki v. 
Sanders, supra. 


II.  Claim for Service Connection for Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009) ; 38 C.F.R. § 3.303(a) (2009).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a disorder noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Clear and unmistakable evidence that the condition both 
existed prior to service and was not aggravated by service is 
required to overcome the presumption of soundness where 
veteran is found upon enlistment examination to be in sound 
condition and where pertinent defects, infirmities, or 
disorders were not noted upon entrance into service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).  See also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has contended that he suffered from hearing loss 
beginning in service, following a head injury.  While he has 
already been granted service connection for tinnitus, and for 
a headache disorder as due to a head injury in combat, 
service connection for hearing loss has been denied.  He has 
provided multiple statements from fellow soldiers who 
personally knew of his experiences in combat in Vietnam, 
including of exposure to combat noise.  The Veteran has also 
himself attested that he was exposed to excess noise in 
service, and that his hearing loss is due to that noise 
trauma.  

A review of service examination and treatment records reveals 
no evidence of hearing loss developing in service.  The 
veteran's audiometric examination in October 1966 at service 
entrance, appropriately converted from ASA to ISO units, 
shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
15
10
LEFT
30
15
15
35
35

Thus, this examination established hearing loss in the left 
and right ears upon service entrance, and the presumption of 
soundness upon service entrance accordingly does not apply 
for either ear.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); 
Hensley.  

The STRs show no complaints, findings, treatment, or notation 
of hearing impairment or any difficulty with hearing or noise 
exposure.  The Veteran's service separation document, DD Form 
214, states that his military occupational specialty (MOS) 
was medical specialist.  This MOS is consistent with the 
Veteran's and fellow soldiers' reports of his having been 
exposed to combat and combat noise in the course of work as a 
medic attending to soldiers in the field during or after 
combat.  His receipt of a Vietnam Campaign Medical, a Bronze 
Star, and a Purple Heart is also consistent with these 
reports.  

However, combat noise exposure does not correlate with 
development of hearing loss in service for every individual.  
The Veteran's service separation examination in September 
1968 shows pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

There is no also objective evidence of hearing loss for 
decades after service.  Although the Veteran has asserted 
that he had hearing loss ongoing from service, whether or not 
one has clinical hearing loss as a chronic condition (as 
opposed to acute hearing loss immediately following exposure 
to a loud noise) may potentially be discernable by the 
Veteran himself, or may not.  In this instance, the Board 
finds that the absence of medical evidence of hearing loss at 
any time either in service (other than a slight abnormality 
at one frequency level at the service entrance examination) 
or after service prior to the August  2005 VA examination, 
tends to outweigh the Veteran's uncorroborated assertions of 
ongoing hearing loss. 

The Board believes that, had the Veteran had such ongoing 
hearing loss, he would have presented statements by 
laypersons attesting to their observation of this ongoing 
loss, just as he submitted statements by fellow soldiers 
attesting to his in-service experiences, including of combat 
and noise exposure.  Moreover, he is not competent to aver 
that any hearing loss he has experienced met the specific 
regulatory requirements of 38 C.F.R. § 3.385, as shown by 
audiometric testing.  In the absence of such corroboration, 
in this case the Veteran's own assertions are outweighed by 
VA medical opinion evidence.  

That medical opinion  evidence was provided by the VA 
examiner upon August 2005 examination.  The examiner noted 
both the Veteran's service experiences, including combat, and 
his contentions of excess noise exposure in service and of 
hearing loss attributed to such noise exposure.  However, the 
examiner, in effect, concluded that the medical evidence, 
including particularly the findings of normal hearing upon 
service separation examination and the absence of findings of 
hearing loss prior to the current examination, compelled his 
opinion that current high frequency sensorineural hearing 
loss is unlikely to be related to service.  

The Board accordingly concludes that the preponderance of the 
evidence is against current bilateral hearing loss being 
causally related to service.  Hence service connection on a 
direct basis is not warranted.  38 C.F.R. § 3.303.  Because 
the weight of the evidence is also against any increase in 
severity of any pre-service hearing loss during service, 
service connection based on aggravation in service is also 
not warranted.  38 C.F.R. § 3.303.  The Board also concludes 
that service connection on a first-year-post-service 
presumptive basis is not warranted, because the weight of the 
evidence is against the presence of sensorineural hearing 
loss to a disabling degree within the first post-service 
year.  38 C.F.R. §§ 3.307, 3.309.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Upon VA neurological examination for compensation purposes in 
August 2005 to address the Veteran's headaches, the Veteran 
provided a history of shrapnel injury to the head. No 
physical residuals were found upon physical examination or CT 
scan.  The Veteran then reported that he currently had on 
average two headaches per month, in the back of the head, and 
that he had experienced these headaches intermittently since 
shortly after that in-service injury.  He informed that these 
headaches were not accompanied by either nausea or vomiting.  
He reported also being occasionally sensitive to light, but 
not to sound, with his headaches.  He also endorsed some 
blurred vision associated with his headaches.  He further 
reported that, if he caught a headache early and took three 
or four Excedrin, it might not be as intense.  The Veteran 
reported having had no prior treatment for the headaches.  

The August 2005 examination was negative for objective 
neurological findings.  A head CT was obtained presenting no 
focal findings.  The examiner assessed that, based on the 
headaches' reported onset within weeks of the in-service head 
injury, it was more likely than not that they were related to 
his in-service injury.  

While the Veteran has undergone no VA examination for 
compensation purposes to assess his headaches since that 
August 2005 examination, he has made statements in written 
submissions, at his June 2008 hearing, and upon treatment in 
February 2007.  These subsequent statements suggest a greater 
severity of disability than was reflected in the August 2005 
examination report.  He has contended in statements and 
testimony that the August 2005 examiner was simply erroneous 
in his report, but there is no indication (beyond the 
Veteran's subsequent contentions) that the August 2005 
examination report was in error, either in its recordation of 
what the Veteran reported regarding his headaches, or in 
physical findings.  

An examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the severity of 
a disability.  See 38 C.F.R. § 3.159(c)(4) (2009).  Here, 
symptoms which the Veteran has reported subsequent to the 
August 2005 examination suggest increased severity.  
Specifically, in his submitted notice of disagreement in 
December 2006, the Veteran informed that his headaches may 
reach such a severe level that he has projectile vomiting and 
loses consciousness.  This contrasts markedly from the 
Veteran's report at the August 2005 examination when he 
denied associated nausea or vomiting.  At his June 2008 
hearing, the Veteran reported associated symptoms of nausea, 
cold, chills, and clamminess.  

Again, those symptoms were nowhere in evidence at the August 
2005 examination.  At a February 2007 VA treatment visit, the 
Veteran endorsed nausea but not vomiting associated with his 
headaches, and reported that the headaches were worse in the 
morning.  Thus, his reported symptoms at the February 2007 
treatment differ from those reported in August 2005, but also 
differ from those reported in December 2006.  These conflicts 
or this variability in reporting of symptoms presents 
difficulties in assigning the correct initial ratings, even 
over intervals, for his service-connected headache disorder.  
Under such circumstances, examination is in order to better 
clarify the nature and extent of the disorder, to include 
which complaints or symptoms are attributable and which are 
not.

The Board also observes that a symptom set including 
headaches worse in the morning, at times accompanied by 
nausea, cold, chills, and clamminess, and at times resulting 
in projectile vomiting and loss of consciousness, may be 
consistent with hypoglycemic episodes.  If due to 
hypoglycemic episodes and unrelated to in-service head 
injury, these more severe symptoms could not be a basis of 
higher rating for the Veteran's service-connected headache, 
residual of head injury.  On the other hand, if they 
represent symptoms of (as yet undiagnosed in the record) 
diabetes mellitus, the Veteran may be entitled to service 
connection for diabetes mellitus (if present) based on 
exposure to Agent Orange in Vietnam.  38 C.F.R. §§ 3.307, 
3.309.  Accordingly, upon remand examination, the examiner 
should address these medical possibilities, as well as other 
possible causes of presenting symptoms based on the evidence 
of record.

Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide 
information as to any additional treatment 
since 2004 that he received for his headache 
residuals of head injury that is not already 
documented in the claims file.  Ask him to 
submit all relevant evidence he has, and 
advise him that it is ultimately her 
responsibility to see that pertinent evidence 
is obtained.  Undertake any development 
indicated by his response.

2.  Thereafter, obtain VA examination to 
address the nature and severity of the 
Veteran's headache residuals of head injury.  
The examiner should review the medical history 
and complaints attributed to service-connected 
headache residuals of head injury as contained 
within the claims file, and conduct 
appropriate examinations, tests, or studies to 
ascertain what symptoms are attributable to 
service-connected headache residuals of head 
injury.  The claims folder must be made 
available to the examiner for review.  The 
examiner should do the following: 

a.  The examiner should address the nature 
and extent of the service-connected headache 
(as residual of head injury in service), 
including the extent to which symptoms 
complained of by the Veteran since he 
submitted his claim in August 2004 are 
attributable to the service-connected 
headache disorder.  In particular, the 
examiner should address the degree to which 
the Veteran's current and past reported 
symptoms are consistent with headaches or 
migraine-like headaches, and the degree to 
which these may be characterized as 
'characteristic prostrating attacks of 
migraine headaches,' or as headaches of 
similar severity; or as 'completely 
prostrating and prolonged attacks,' or 
headaches of similar severity.  The examiner 
should attempt to ascertain the frequency 
and duration of such characteristic 
prostrating migraine attacks (or their 
equivalent), and the frequency and duration 
of such completely prostrating and prolonged 
attacks (or their equivalent) attributable 
to the Veteran's headache disorder.  These 
questions must be answered to appropriately 
rate the Veteran's disability.  

b.  The examiner should address other 
possible causes of the Veteran's symptoms.  
The examiner should note the Veteran's 
reports in the course of appeal of disparate 
symptoms which he attributes to his headache 
disorder:  headaches with blurred vision and 
occasional photophobia but not phonophobia 
and without nausea or vomiting; headaches 
worse in the morning; headaches at times 
accompanied by nausea, cold, chills, and 
clamminess; and headaches at times resulting 
in projectile vomiting and loss of 
consciousness.  The examiner should not 
infer from this list that the Veteran has 
himself discerned distinctly different types 
of headaches attributable to different 
cause, because he has not.  Rather, the 
Veteran has reported different symptom sets 
at different times over the course of 
appeal.  The Board considers that some of 
these symptom sets may be attributed to 
causes other than headache due to head 
injury.  One possibility may be hypoglycemic 
episodes, though the record does not reflect 
that diabetes mellitus has yet been 
diagnosed.  Some symptoms, including 
particularly headache in the morning, could 
possibly be attributed to caffeine 
withdrawal.  Symptoms of alcoholism could 
also potentially be implicated, though the 
Veteran has denied having difficulties with 
alcohol for 30 years.  These and other 
indicated possible causes of the Veteran's 
symptoms should be explored, particularly 
hypoglycemic episodes (owing to the 
potential severity of such an episode ending 
in loss of consciousness).  It is incumbent 
upon the rating agency to ascertain the 
extent of disability attributed to the 
service-connected disorder, and hence the 
rating agency must also determine which 
symptoms due to the disorder and which are 
due to other causes.  Hence, the examiner 
must identify which symptoms are 
attributable to headache as residual of head 
injury, and which are attributable to other 
causes.  

c.  A complete rationale, supported by 
medical evidence, should be provided for all 
opinions expressed.  If some questions 
cannot be answered, the examiner must 
provide a complete explanation why this is 
so.  

3.  Thereafter, the RO should readjudicate the 
remanded claim.  If any benefit is not granted 
to the veteran's satisfaction, the veteran and 
his representative should be provided with an 
SSOC and afforded the appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


